Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 21, 2000, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
There is substantial evidence in the record to support the finding by the Unemployment Insurance Appeal Board that there were no compelling reasons for claimant’s unemployment and that his period of unemployment was contrived by claimant and his employer (see, Matter of Contro [Commissioner of Labor], 270 AD2d 557; Matter of McNeil [Hudacs], 180 AD2d 994). Moreover, given that claimant indicated on his application for unemployment insurance benefits that he separated from his employment due to lack of work when, in fact, business necessity did not warrant his discharge, we decline to disturb the Board’s finding that claimant made willful false statements in order to obtain benefits (see, Matter of Yaminian [Misicom, Inc. — Commissioner of Labor], 254 AD2d 678, lv denied 93 NY2d 801; Matter of McNeil [Hudacs], supra).
Spain, J. P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.